Citation Nr: 1045383	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected diverticulosis with gastroenteritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1981 to August 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection and assigned a noncompensable rating.  
In an August 2007 RO decision, the rating was increased to 10 
percent.  In January 2010, the rating again increased to the 
presently assigned 30 percent.  Following the most recent 
increase, the Veteran's representative submitted a handwritten 
note in March 2010 in which he reported contacting the Veteran, 
who indicated that he was satisfied and did not want to continue 
his appeal.  The representative further reported that he had 
asked the Veteran for a letter to this effect, but had not 
received it.  The RO solicited the forthcoming letter of 
withdrawal of appeal or a VA Form 646 (if the Veteran wished to 
continue the appeal) from the representative in April 2010.  The 
representative responded with a VA Form 646, statement of 
accredited representative in appealed case.  As a written request 
for withdraw of the appeal has not been received, the issue 
remains before the Board.  38 C.F.R. § 20.204(b).  

The Veteran requested a Travel Board hearing in his substantive 
appeal.  He was scheduled for a videoconference hearing in June 
2010, but failed to appear.  He did not request a postponement.  
The Board considers his hearing request withdrawn.  38 C.F.R. 
§ 20.702(d).


FINDING OF FACT

The Veteran's diverticulosis symptoms are productive of abdominal 
pain, constipation, diarrhea, and frequent voiding.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
service connected diverticulosis with gastroenteritis are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.14, 4.113, 4.114, Diagnostic Codes 7301-7327, 7332 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a Veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time of the initial rating period until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board 
will review the claim with consideration of the possibility that 
different ratings may be warranted for different time periods.

Presently the Veteran is in receipt of a 30 percent rating for 
service connected diverticulosis with gastroenteritis pursuant to 
Diagnostic Code 7327.  38 C.F.R. § 4.114, Diagnostic Code 7327.  
Diverticulitis is to be rated as irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending on the 
predominant disability picture.  See id.  The Board notes that 
there are no schedular ratings in excess of 30 percent for 
irritable colon syndrome.  See id.

Diagnostic Code 7301 covers peritoneal adhesions.  It provides 
that a 50 percent rating when there is severe impairment from 
definite partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  A 30 percent 
rating is warranted when there are moderately severe adhesions of 
the peritoneum which cause partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  38 C.F.R. § 4.114, Diagnostic Code 
7301.

Diagnostic Code 7323 pertains to colitis.  It provides a 30 
percent rating for moderately severe ulcerative colitis, with 
frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323.  
Severe ulcerative colitis, with numerous attacks a year and 
malnutrition, the health only fair during remissions, is assigned 
a 60 percent rating.  Ulcerative colitis that is pronounced, 
resulting in marked malnutrition, anemia, and general debility, 
or with serious complication as liver abscess, is assigned a 100 
percent rating.  

Although not specifically mentioned by Diagnostic Code 7327, the 
Board notes that Diagnostic Code 7305 provides a 40 percent 
rating for moderately severe ulcers manifested by weight loss and 
incapacitation.  Similarly, Diagnostic Code 7307 provides a 60 
percent rating for hemorrhages and ulcer type symptoms.  38 
C.F.R. § 4.114, Diagnostic Codes 7305 and 7307.

Additionally, the record raises the issue of bowel control.  Such 
symptoms are rated under Diagnostic Code 7332.  It provides a 60 
percent rating for extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic Code 
7332.

The Rating Schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain co-existing diseases in this area do not 
lend themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  

Evidence

In September 2002, private endoscopy records show that the 
Veteran was diagnosed with moderate left-sided diverticulosis.  
This diagnosis was made after a colonoscopy and reports of rectal 
bleeding and intermittent left lower quadrant pain.  

The Veteran underwent a colonoscopy again in February 2005.  
Based on test results, the examiner diagnosed colon 
diverticulosis and recommended another colonoscopy in five years.  

In May 2006, the Veteran filed a claim for service connection for 
symptoms of rectal bleeding and abdominal pain.  He described 
experiencing rectal bleeding, abdominal pains, and frequent bowel 
movements with lack of control.    

The Veteran was afforded a VA examination in November 2006.  The 
examiner reviewed the claims file and interviewed the Veteran.  
The Veteran reported having periodic pain in the left side of his 
abdomen.  Burning, acid reflux, and burping were well controlled 
with medication.  He also experienced episodic rectal bleeding 
with minimal bleeding occurring about five times during the past 
18 months.  The Veteran did not have anemia and his weight was 
stable.  Clinical examination and laboratory results were normal.  
The examiner diagnosed lower gastrointestinal disorder and opined 
it was more likely related to similar symptoms reported in-
service.  

VA treatment records, dated June 2007, reflect that the Veteran 
complained of bloody stools, left upper quadrant pain, and 
increased urinary urgency.  Clinical examination showed normal 
rectal and stool findings.  The examiner diagnosed abdominal 
pain.  Then in June 2008 and June 2009 the Veteran again sought 
VA medical advice for rectal bleeding as related to hemorrhoids.  

In January 2009, the Veteran underwent a liver function test.  He 
reported having a stable weight.  However, he experienced 
occasional constipation and diarrhea.  The Veteran affirmed a 
history of diverticulosis and reported experiencing rectal 
bleeding approximately four times per year.  The examiner 
scheduled the Veteran for a colonoscopy in March 2009.  The 
colonoscopy confirmed the presence of colon polyp, 
diverticulosis, and hemorrhoids.  

The Veteran was reexamined by VA in November 2009.  He reported 
treating diverticulosis symptoms with daily medication.  His 
symptoms included occasional nausea, constant constipation, 
persistent diarrhea and left lower quadrant pain.  No ulcerative 
colitis was deemed to be present.  Clinical examination did not 
show weight loss or abdominal mass.  However, there was 
tenderness in the left lower quadrant.  The examiner diagnosed 
diverticulosis with gastroenteritis.  

The Veteran's wife submitted a December 2009 statement attesting 
to the Veteran's symptoms.  She reported that the Veteran 
experienced persistent fecal leakage and voiding urgency.  These 
symptoms greatly interfered with his social and domestic 
activities.  

The Veteran participated in a December 2009 Decision Review 
Officer (DRO) hearing at the RO.  He testified that he 
experienced significant difficulty with his bowel movements both 
in frequency and duration.  These symptoms included diarrhea and 
constipation.  He reported that a VA physician found he had 
ulcerated areas.  Due to his bowel disorder, he limited his daily 
activities.  

Analysis

The Veteran contends that a rating in excess of 30 percent is 
warranted for his service connected diverticulosis with 
gastroenteritis.  Due to the overlapping symptomatology, the 
Board has considered various Diagnostic Codes pursuant to the 
specific Diagnostic Code 7327 for rating diverticulitis.  
38 C.F.R. § 4.114, Diagnostic Code 7327.  Additionally due to 
symptoms raised by the record, the Board has considered 
Diagnostic Codes 7307 and 7332.

The Board also notes that the Veteran is in receipt of a 20 
percent rating for service connected hemorrhoids.  Since 
hemorrhoids symptoms such as rectal bleeding may overlap with 
diverticulosis, the Board limits consideration to diverticulosis 
symptoms alone to avoid pyramiding the ratings.  38 C.F.R. 
§ 4.14.

As an initial matter, ratings greater than 30 percent for 
diverticulosis are limited.  Potentially, the conditions of 
colitis, peritoneum adhesions, ulcers, or gastritis could result 
in a schedular rating greater than 30 percent for diverticulosis.  
See id.  Diagnostic Code 7327 directs adjudicators to consider 
the predominant disability picture when determining an 
appropriate rating.  Id.  In this instance, the Veteran 
complained of poor bowel movements, abdominal pain, rectal 
leakage and rectal bleeding.   The Board notes the Veteran 
reported that at the December 2009 DRO hearing, a VA physician 
informed him that he had ulcerations sometime in 2009.  VA 
treatment records do not reference findings for ulceration, but 
include identified problems of diverticulosis and hemorrhoids.  

Rating in excess of 30 percent pursuant to Diagnostic Code 7301 
contemplate severe colic distention, nausea, sever peritonitis, 
ruptured appendix, perforated ulcer, or operation.  For 
Diagnostic Code 7305 a rating in excess of 30 percent 
contemplates symptoms such as anemia, weight loss, and 
incapacitating episodes lasting more than 10 days.  The Board 
finds these respective symptoms significantly differ from the 
voiding disorders and abdominal pain demonstrated by the record.  
Thus, the Board finds that Diagnostic Codes 7301 and 7305 are not 
comparatively descriptive of the disability picture and do not 
provide a basis for a rating greater than 30 percent for 
diverticulosis.  38 C.F.R. § 4.114, Diagnostic Codes 7301-7327.  

Similarly, the Board finds that the criteria for ratings in 
excess of 30 percent pursuant to Diagnostic Codes 7307 and 7323 
are not approximated by the present symptoms.  Diagnostic Code 
7307 covers gastritis symptoms resulting in erosion or 
ulcerations.    The record does not erosion or ulcerated area of 
the peritoneum.  The Board notes the Veteran reported that at the 
December 2009 DRO hearing, a VA physician informed him that he 
had ulcerations sometime in 2009.  VA treatment records do not 
reference findings for ulceration, but include identified 
problems of diverticulosis and hemorrhoids.  Diagnostic Code 7323 
concerns colitis.  After multiple colonoscopies during the past 
decade, the VA examiner most recently reviewing the record did 
not find colitis to be present.  See November 2009 VA examination 
report.  Additionally, the Board has taken into consideration 
that rectal bleeding symptoms are also related to hemorrhoids 
diminishing consideration warranted for rectal bleeding symptoms 
under this Diagnostic Code.  38 C.F.R. § 4.14.  The Board does 
not find a basis for a rating in excess of 30 percent pursuant to 
Diagnostic Codes 7307 or 7323.  

The Board notes that Diagnostic Code 7332 concerns loss of rectal 
sphincter control and provides a 60 percent rating for extensive 
leakage and fairly frequent involuntary bowel movements.  
38 C.F.R. § 4.114, Diagnostic Code 7332.  There is lay evidence 
that the Veteran has rectal leaking and voiding urgency.  
However, the medical record does not reference loss of sphincter 
control.  The Board is aware that the Veteran's wife reported 
persistent fecal leakage.  Nonetheless, the Veteran has primarily 
reported diarrhea and constipation symptoms necessitating 
urgency, rather than significant loss of control.  The Board also 
notes that the Veteran's hemorrhoid symptoms are duplicative for 
complaints of rectal bleeding and would constitute pyramiding.  
38 C.F.R. § 4.14.  Without additional evidence indicating a 
noticeable loss of sphincter control due to diverticulosis, the 
Board declines to assign a 60 percent rating under Diagnostic 
Code 7332.  See id.

The Board has carefully considered all potentially applicable 
Diagnostic Codes that provide a rating in excess of 30 percent 
for diverticulosis type symptoms.  Although the Veteran's present 
symptoms are no doubt frustrating, the present record does not 
present a basis to award a rating in excess of 30 percent for 
diverticulosis with gastroenteritis.  The claim is denied.  
38 C.F.R. §§ 4.1-4.7, 4.14, 4.114, Diagnostic Codes 7301-7327 and 
7332.  

The record shows that the RO considered a total disability based 
upon individual unemployability (TDIU) during the pendency of 
this appeal.  Since the prior denial, the Veteran has not 
asserted that service connected diverticulosis with 
gastroenteritis has resulted in unemployment.  Thus, the issue of 
entitlement to TDIU is not for present consideration.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a May 2006 letter, prior 
to the date of the issuance of the appealed November 2006 rating 
decision.  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
The Board notes the Veteran reported he was presently in receipt 
of Social Security Administration (SSA) disability benefits at 
the December 2009 DRO hearing.  SSA records showing the Veteran 
as disabled from April 2005 on the basis of back and psychiatric 
disabilities were previously obtained from SSA, and the Veteran 
has clearly indicated that the disability award was unrelated to 
diverticulosis with gastroenteritis.  To the extent that there 
may be any outstanding SSA records, the Board finds that such SSA 
records are not relevant to this appeal.  See Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).  

Additionally, the Veteran was afforded VA examinations in 
November 2006 and November 2009 that were fully adequate for the 
purposes of adjudication.  The VA examination reports reflect a 
full review of the claims file, interview of the Veteran, 
physical examination, and medical conclusions by appropriately 
qualified healthcare providers.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

A rating in excess of 30 percent for diverticulosis with 
gastroenteritis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


